NOT FOR PUBLICATION                           FILED
                     UNITED STATES COURT OF APPEALS                        FEB 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT



 CONSTANTINO BASILE,                              No. 14-56418

                   Plaintiff-Appellant,           D.C. No. 2:14-cv-04264-DMG-
                                                  JPR
   v.

 SONY PICTURES ENTERTAINMENT                      MEMORANDUM*
 INC., a Delaware corporation; et al.,

                   Defendants-Appellees.

                     Appeal from the United States District Court
                        for the Central District of California
                       Dolly M. Gee, District Judge, Presiding

                            Submitted February 14, 2017**

Before:       GOODWIN, FARRIS, and FERNANDEZ, Circuit Judges.

        Constantino Basile appeals pro se from the district court’s order dismissing

his action alleging that defendants’ movie Men in Black 3 infringed upon his

copyrighted works “Crisis on Jupiter” and “The World of Jupiter.” We have


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
jurisdiction under 28 U.S.C. § 1291. We review de novo the district court’s

dismissal under Federal Rule of Civil Procedure 12(b)(6), Hebbe v. Pliler, 627

F.3d 338, 341 (9th Cir. 2010), and we affirm.

      The district court properly dismissed Basile’s copyright infringement action

because there is no substantial similarity, as a matter of law, between protected

elements of Basile’s copyrighted works and comparable elements of defendants’

film, and any similarities in the general concepts are unprotected. See Funky

Films, Inc. v. Time Warner Entm’t Co., L.P., 462 F.3d 1072, 1076-78 (9th Cir.

2006) (absent direct copying, a plaintiff must show substantial similarity to prevail

on a copyright infringement claim); Cavalier v. Random House, Inc., 297 F.3d

815, 823 (9th Cir. 2002) (“Scenes-a-faire, or situations and incidents that flow

necessarily or naturally from a basic plot premise, cannot sustain a finding of

infringement.”); Berkic v. Crichton, 761 F.2d 1289, 1292-94 (9th Cir. 1985)

(setting forth factors to determine substantial similarity).

      Contrary to Basile’s contention, the district court did not abuse its discretion

in failing to consider evidence irrelevant to the dispositive legal issue of whether

there was substantial similarity between the works. See Aceves v. Allstate Ins. Co.,

68 F.3d 1160, 1164-66 (9th Cir. 1995) (setting forth standard of review and

                                           2
discussing relevance).

      All pending motions and requests are denied.

      AFFIRMED.




                                       3